DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1 and 9 are acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9-11 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Wrosch (US 2012/0153216).
Regarding claims 1 and 9, Wrosch discloses a composite material comprising a continuous matrix consisting essentially of (0020) sintered metallic nanoparticles (28) the metal including iron and combinations of other metals, thus teaching a steel matrix (0026) and at least two reinforced regions disposed and encapsulated by the continuous metal matrix (Fig. 2) comprising fibers (22) which may be carbon fibers (0010), the two reinforced regions laterally spaced apart from one another by a separation space which is an unreinforced region e.g., resin (24) free of carbon fiber (Fig. 2) and defining a deformable surface configured to change in shape in response to an applied pressure as any surface is deformable.
	Please note, claims 1 and 9 include product by process language regarding the recitation of “sintered”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art i.e., Wrosch teaches sintered nanoparticles.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claims 2 and 10, as can be seen in Fig. 2, there are at least two reinforced regions that are non-overlapping with respect to one another e.g., adjacent fibers.
	Regarding claim 11, as can be seen from Fig. 2, there are at least two separate fiber layers. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wrosch as applied to claim 1 above, and further in view of Saadatmanesh (US 2007/0104933).
	Regarding claims 3 and 4, Wrosch discloses the limitations of claim 1 as discussed above. Wrosch does not disclose the carbon fiber comprising a substantially planar carbon fiber weave.
	Saadatmanesh, in the analogous field of structural composites (0001), discloses a structural member comprising woven carbon fiber fabric layers (0017) wherein the fibers are substantially parallel with one another (0010). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the carbon fibers of Wrosch to be a woven .

Claims 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wrosch as applied to claims 1 or 9 above, and further in view of Rabiei (US 2012/0196147).
	Regarding claims 5-7 and 12, Wrosch discloses the limitations of claim 1 or claim 9 as discussed above. While Wrosch teaches wanting to form a composite part with specific strength and thermal conductivity without increasing the material density of the composite (0006-0007), Wrosch does not disclose a suitable density for the composite.
	Rabiei, in the analogous field of metal composites (0003), discloses a metal composite foam with low density and high strength (0010), specifically a density of less than about 4 g/cm3, overlapping the claimed density less than 7 g/cm3 in claim 5, less than 6 g/cm3 in claim 6, and less than 5 g/cm3 in claims 7 and 12. 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to achieve a density of less than 4 g/cm3 as taught by Rabiei, in the composite of Wrosch, as this is a suitable density of a composite material used in articles that provide protection to objects against damage or injury due to impact (0116-0117).
Regarding the overlapping ranges discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wrosch as applied to claim 1 above, and further in view of Choi et al. (US 2016/0130689).
	Regarding claim 8, Wrosch discloses the limitations of claim 1 as discussed above. While Wrosch teaches metallic nanoparticles including a variety of metals and their oxides, Wrosch does not teach a matrix comprising an alloy of iron, carbon, and at least one element of Mn, Ni, Cr, Mo, B, Ti, V, W, Co, Nb, P, S, and Si.
	Choi, in the analogous field of metal composites (0003), discloses steel matrix-nanoparticles comprising an alloy of iron including an element of Mn, Si, Cr, Mo, Ti, or W (0031) including carbides thereof (0032).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the metallic nanoparticles of Wrosch, to include an alloy of iron, element, and carbide and taught by Choi, as the austentic steel matrix nanoparticles have high strength and ductility (0013).

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. Applicant argues that Wrosch discloses carbon fibers, metallic nanoparticles, and sintered metallic channels disposed within a polymer matrix and thus .
	The examiner respectfully disagrees. The claims are drawn to a carbon fiber steel matrix composite comprising a continuous steel matrix, reinforcing carbon fiber and an unreinforced region. The claimed composite requires different regions with different matrix materials. Wrosch teaches the claimed structure of a continuous steel matrix as Wrosch teaches sintered channels (28). The composite of Wrosch further comprises a polymer matrix, but that does not preclude the sintered metallic channels from being a continuous steel matrix as the sintered metallic channels are one matrix material and the polymer is a second matrix material which is next to the sintered channels. The sintered channels are a continuous matrix and consist essentially of sintered steel nanoparticles given the metallic nanoparticles contemplated include iron and combinations of other metals (0026) and sintering of the particles to bond with adjacent particles forms the continuous metallic structure (0020). The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps that do not materially affect the basic and novel characteristics of the claimed invention (MPEP 2111.03.III). Given Wrosch teaches other materials being optional or added in only some embodiments, it is clear that the sintered metallic network consists essentially of the sintered steel nanoparticles as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781